IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50334
                          Summary Calendar



GWENDOLYN GOODMAN,

                                           Plaintiff-Appellant,

versus

LIFE INSURANCE COMPANY OF NORTH AMERICA;
MARS, INC.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-99-CV-245
                       --------------------
                         December 15, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Gwendolyn Goodman appeals from the summary judgment for the

defendants in her action pursuant to the Employee Retirement

Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.     She

contends that the four-year limitations period was tolled by her

mental condition.    She states that denial of access to state

court is a state-law constitutional issue and that federal courts

may fashion equitable-tolling provisions when appropriate.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50334
                                 -2-

     Texas’s four-year statute of limitations for contractual

actions applied to Goodman’s case.   See Hogan v. Kraft Foods, 969

F.2d 142, 145 (5th Cir. 1992).   Absent tolling, the limitations

period began to run on January 24, 1995, when her claim for

benefits was denied.   See id.

     Goodman bore the burden of showing that there was a genuine

issue of material fact that the limitations period was tolled.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986);

Rotella v. Pederson, 144 F.3d 892, 894-95 (5th Cir. 1998).      In

Texas, when a person is of unsound mind at the time her cause of

action accrues, the applicable statute of limitations will be

tolled until the disability is removed.    TEX. CIV. PRAC. & REM. CODE

ANN. § 16.001 (Vernon Supp. 2000); Helton v. Clements, 832 F.2d

332, 336 (5th Cir. 1987).   In this context, a plaintiff suffers

from an unsound mind if her mental condition renders her unable

to manage her affairs or comprehend her legal rights, id. at 336,

and the plaintiff must offer proof “that she did not have the

mental capacity to pursue litigation for a definite period of

time, or produce a fact-based expert opinion to that effect.”

Grace v. Colorito, 4 S.W.3d 765, 769 (Tex. App.–Austin 1999, pet.

denied).

     The evidence submitted by Goodman in support of her tolling

argument contained conclusory statements of her physician and her

attorney regarding her disability and its effect; the evidence

was unsupported by any medical records or detailed explanations

that might have supported the opinions of the physician and the

attorney.   Goodman’s evidence was insufficient to defeat the
                            No. 00-50334
                                 -3-

summary-judgment motion.   See Boyd v. State Farm Ins. Cos., 158

F.3d 326, 331 (5th Cir. 1998) (“[A]n expert affidavit must

include materials on which the expert based his opinion, as well

as an indication of the reasoning process underlying the

opinion.”); Duffy v. Leading Edge Products, Inc., 44 F.3d 308,

312 (5th Cir. 1995) (“[C]onclusory allegations unsupported by

concrete and particular facts will not prevent an award of

summary judgment.”); Galindo v. Precision American Corp., 754

F.2d 1212, 1216 (5th Cir. 1985) (stating that affidavits

asserting ultimate or conclusory facts or legal conclusions will

not defeat a summary judgment motion).

     Goodman does not present her state-law constitutional and

equitable-tolling arguments beyond merely listing them.    By

failing to provide any legal argument on these issues, she has

abandoned those issues.    See Justiss Oil Co. v. Kerr-McGee Ref.

Corp., 75 F.3d 1057, 1067 (5th Cir. 1996).

     AFFIRMED.